DETAILED ACTION
This office action is responsive to application 17/135,695 filed on December 28, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12/28/2020 and 05/07/2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites “the protrusion of the housing”.  However, claim 3 and parent claim 1 do not previously recite a protrusion of the housing.  Therefore, it is unclear what “the protrusion of the housing” is referring to.  As such, claim 3 is deemed indefinite by the Examiner.
	For prior art purposes, the Examiner will interpret claim 3 to depend from claim 2 which recites “the housing comprises a protrusion”.  Claim 3 may be amended in this manner in order to overcome the rejection under 35 USC 112(b).
	Claim 8 recites “the driving signal”.  However, claim 8 and parent claim 1 do not previously recite a driving signal.  As such, it is unclear what “the driving signal” is referring to.  Therefore, claim 8 is deemed indefinite by the Examiner.
	For prior art purposes, the Examiner will interpret claim 8 to depend from claim 7 which recites “a driving signal”.  Claim 8 may be amended in this manner in order to overcome the rejection under 35 USC 112(b).
	Claim 17 recites “the coupling portion” and “the connection portion”.  However, no coupling portion or connection portion is previously recited in claim 17 or the parent claim 15.  As such, it is unclear what these limitations are referring to.  Therefore, claim 17 is deemed indefinite by the Examiner.
	Claims 18 and 19 are indefinite as depending from claim 17 and not remedying the deficiencies of claim 17.
In view of the indefinite nature of claims 17-19, the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-12, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregory et al. (US 2017/0118408).

	Consider claim 1, Gregory et al. teaches:
	A lens moving apparatus (figure 4), comprising: 
	a housing (e.g. comprising the base (4008) and cover (4012), paragraph 0142); 
	a bobbin (optics holder, 4004) disposed in the housing (see figure 4, paragraph 0143); 
	a first coil disposed on the bobbin (“autofocus coil”, see 4004, paragraph 0143); 
	a magnet (position control magnet, 4006) configured to move the bobbin (4004) in a first direction parallel to an optical axis by an electromagnetic interaction with the first coil (see paragraph 0145); 
	an elastic member (e.g. upper springs 4040 and/or lower springs 4042) coupled to the bobbin (see paragraph 0143, figure 4); and 
	a second coil (optical image stabilization coils, 4010A-B) disposed on the housing (see figure 4, paragraph 0143) and generating an induction voltage resulting from an inductive interaction with the first coil (4004) when the bobbin moves in the first direction (“driver circuit 4090 includes position measurement logic for measuring the position of the lens carriage relative to the chassis by applying an alternating electrical signal to the autofocus coil and measuring an induced current in the optical image stabilization coils 4010A-B”, paragraphs 0151-0153), 
	wherein a first portion of the second coil (4010A-B) is coupled to the housing (“an autofocus coil 3042 interacts magnetically with two optical image stabilization coils 3044-3046 attached to a base 3048”, see paragraphs 0139 and 0146, figure 4).

	Consider claim 2, and as applied to claim 1 above, Gregory et al. further teaches that the housing (4008, 4012) comprises a protrusion (base, 4008) coupled to the first portion of the second coil (4010A or 4010B, see figure 4).

	Consider claim 4, and as applied to claim 1 above, Gregory et al. further teaches that the second coil comprises: a main body (4020) disposed on an outer surface of the housing (i.e. to “enable inductive sensing for autofocus position detection by detecting movements of autofocus coil 4004”, paragraphs 0142 and 0149, see figure 4); and 
	a connection portion connecting the main body (4020) and the first portion (4010A-B) thereof (i.e. via the base, 4008, see figure 4).

	Consider claim 5, and as applied to claim 4 above, Gregory et al. further teaches that the housing (4008, 4012) comprises a first recess formed in the outer surface thereof, and the main body (4020) is disposed in the first recess (see the recess between the top portion of 4012 and the base (4008) in figure 4).

	Consider claim 10, and as applied to claim 4 above, Gregory et al. further teaches that the main body (4020) has a ring shape (“a circular cross-section”, paragraph 0147).

	Consider claim 7, and as applied to claim 1 above, Gregory et al. further teaches that a driving signal is applied to the first coil (“an electric current is applied to the autofocus coil”, paragraphs 0145 and 0150).

	Consider claim 8, and as applied to claim 7 above, Gregory et al. further teaches that the driving signal includes an alternating-current signal (“an alternating electrical signal”, paragraph 0150).

	Consider claim 9, and as applied to claim 1 above, Gregory et al. further teaches a base (base, 4008) disposed below the elastic member (4040, 4042, see figure 4); and 
	a terminal (wire, 4020) disposed on the base (4008) and connected to the elastic member (4040, see figure 4, paragraph 0143).

	Consider claim 11, and as applied to claim 2 above, Gregory et al. further teaches that the protrusion (4008) is formed on a lower surface of the housing (4008, 4012, see figure 4).

	Consider claim 12, and as applied to claim 1 above, Gregory et al. further teaches that the elastic member (e.g. 4040) comprises an inner frame coupled to the bobbin (4004, see figure 4), an outer frame coupled to the housing (i.e. via suspension wire 2020, see figure 4), and a connection portion connecting the inner frame and the outer frame (e.g. the portion of 4040 above the position control magnet (4006) in figure 4).  See paragraph 0143.

	Consider claim 15, Gregory et al. teaches:
	A lens moving apparatus (figure 4), comprising: 
	a housing (e.g. comprising the base (4008) and cover (4012), paragraph 0142); 
	a bobbin (optics holder, 4004) disposed in the housing (see figure 4, paragraph 0143); 
	a first coil disposed on the bobbin (“autofocus coil”, see 4004, paragraph 0143);	a magnet (position control magnet, 4006) configured to move the bobbin (4004) in a first direction parallel to an optical axis by an electromagnetic interaction with the first coil (see paragraph 0145);	
	an elastic member (e.g. upper springs 4040 and/or lower springs 4042) coupled to the bobbin (see paragraph 0143, figure 4); and 
	a second coil (optical image stabilization coils, 4010A-B, suspension wires, 4020) comprising a main body (4010, see figure 4) disposed on the housing (see figure 4, paragraph 0143), wherein 	
	the main body (4010) is configured to generate an induction voltage resulting from an inductive interaction with the first coil (4004) when the bobbin moves in the first direction (“driver circuit 4090 includes position measurement logic for measuring the position of the lens carriage relative to the chassis by applying an alternating electrical signal to the autofocus coil and measuring an induced current in the optical image stabilization coils 4010A-B”, paragraphs 0151-0153), and 
	wherein the second coil (4010, 4020) comprises a portion (4020) extending from the main body (see figure 4) and fixed to the housing (i.e. to “enable inductive sensing for autofocus position detection by detecting movements of autofocus coil 4004”, paragraphs 0142 and 0149).

	Consider claim 16, and as applied to claim 15 above, Gregory et al. further teaches that the elastic member (4040, 4042) comprises first and second springs (i.e. upper springs, 4040, paragraph 0143, see figure 4), and wherein the second coil (4010, 4020) comprises: 
	a first coupling portion coupled to the first spring (i.e. a top portion of the left suspension wire (4020) coupled to the left upper spring (4040) in figure 4); 
	a first connection portion connecting the first coupling portion and the main body (i.e. the bottom portion of the left suspension wire (4020) coupled to the left OIS coil (4010A) via the base 4008 in figure 4); 
	a second coupling portion coupled to the second spring (i.e. a top portion of the right suspension wire (4020) coupled to the right upper spring (4040) in figure 4); and 
	a second connection portion connecting the second coupling portion and the main body (i.e. the bottom portion of the right suspension wire (4020) coupled to the right OIS coil (4010B) via the base 4008 in figure 4).

	Consider claim 20, Gregory et al. teaches:
	A camera module (figure 4) comprising: 
	a lens (“lens”, 4002, paragraph 0143); 
	the lens moving apparatus coupled to the lens (4002) according to claim 1 (see claim 1 rationale, paragraph 0143); and 
	an image sensor (4050, paragraph 0140).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 11, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,921,547 in view of Gregory et al. (US 2017/0118408).  

	Consider claim 1, claim 17 of US 10,921,547 teaches (in parentheses):
	A lens moving apparatus, comprising: (“A lens moving apparatus comprising:”)
	a housing; (“a housing”)
	a bobbin disposed in the housing; (“a bobbin disposed in the housing;”)
	a first coil disposed on the bobbin; (“a first coil disposed in the bobbin;”)
	a magnet; (“a magnet”)
	an elastic member coupled to the bobbin; (“an upper elastic member coupled to an upper portion of the bobbin; and a lower elastic member coupled to a lower portion of the bobbin,”)
	a second coil disposed on the housing (“a second coil disposed on an outer surface of the housing;”) and generating an induction voltage resulting from an inductive interaction with the first coil (“wherein an induction voltage is generated by an interaction between the first coil and the second coil”)
	wherein a first portion of the second coil is coupled to the housing. (“a housing comprising a first protrusion and a second protrusion at a lower portion thereof;”, “a portion of the second coil is wound around the first protrusion at least once and is connected to the first spring, and another portion of the second coil is wound around the second protrusion at least once and is connected to the second spring”).
	However, claim 17 of US 10,921,547 does not explicitly teach that the magnet is configured to move the bobbin in a first direction parallel to an optical axis by an electromagnetic interaction with the first coil, wherein the inductive interaction with the first coil occurs when the bobbin moves in the first direction.
	Gregory et al. similarly teaches a lens moving apparatus (figure 4), comprising: 
	a housing (e.g. comprising the base (4008) and cover (4012), paragraph 0142); 
	a bobbin (optics holder, 4004) disposed in the housing (see figure 4, paragraph 0143); 
	a first coil disposed on the bobbin (“autofocus coil”, see 4004, paragraph 0143); 
	a magnet (position control magnet, 4006); 
	an elastic member (e.g. upper springs 4040 and/or lower springs 4042) coupled to the bobbin (see paragraph 0143, figure 4); and 
	a second coil (optical image stabilization coils, 4010A-B) disposed on the housing (see figure 4, paragraph 0143) and generating an induction voltage resulting from an inductive interaction with the first coil (“driver circuit 4090 includes position measurement logic for measuring the position of the lens carriage relative to the chassis by applying an alternating electrical signal to the autofocus coil and measuring an induced current in the optical image stabilization coils 4010A-B”, paragraphs 0151-0153), 
	wherein a first portion of the second coil (4010A-B) is coupled to the housing (“an autofocus coil 3042 interacts magnetically with two optical image stabilization coils 3044-3046 attached to a base 3048”, see paragraphs 0139 and 0146, figure 4).
	However, Gregory et al. additionally teaches that the magnet is configured to move the bobbin in a first direction parallel to an optical axis by an electromagnetic interaction with the first coil (The magnet is configured to move the bobbin (4004) in a first direction parallel to an optical axis by an electromagnetic interaction with the first coil (see paragraph 0145).), wherein the inductive interaction with the first coil occurs when the bobbin moves in the first direction (“driver circuit 4090 includes position measurement logic for measuring the position of the lens carriage relative to the chassis by applying an alternating electrical signal to the autofocus coil and measuring an induced current in the optical image stabilization coils 4010A-B”, paragraphs 0151-0153).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the magnet taught by claim 17 of US 10,921,547 be configured to move the bobbin in a first direction parallel to an optical axis by an electromagnetic interaction with the first coil as taught by Gregory et al. for the benefit of enabling automatic focus control (Gregory et al., paragraph 0005).

	Consider claim 2, claim 17 of US 10,921,547 further teaches that the housing comprises a protrusion coupled to the first portion of the second coil (“a housing comprising a first protrusion and a second protrusion at a lower portion thereof;”, “a portion of the second coil is wound around the first protrusion at least once and is connected to the first spring, and another portion of the second coil is wound around the second protrusion at least once and is connected to the second spring”).

	Consider claim 3, claim 17 of US 10,921,547 further teaches that the first portion of the second coil is wound around the protrusion of the housing at least once (“a portion of the second coil is wound around the first protrusion at least once and is connected to the first spring, and another portion of the second coil is wound around the second protrusion at least once and is connected to the second spring”).

	Consider claim 7, claim 17 of US 10,921,547 does not explicitly teach that a driving signal is applied to the first coil.
	Gregory et al. further teaches that a driving signal is applied to the first coil (“an electric current is applied to the autofocus coil”, paragraphs 0145 and 0150).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a driving signal taught by Gregory et al. be applied to the first coil taught by claim 17 of US 10,921,547 for the benefit of enabling automatic focus control (Gregory et al., paragraph 0005).

	Consider claim 8, claim 17 of US 10,921,547 does not explicitly teach that a driving signal is applied to the first coil.
	Gregory et al. further teaches that the driving signal includes an alternating-current signal (“an alternating electrical signal”, paragraph 0150).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a driving signal taught by the combination of Gregory et al. and claim 17 of US 10,921,547 include an alternating current signal as taught by Gregory et al. for the benefit of enabling automatic focus control (Gregory et al., paragraph 0005) and position measurement (Gregory et al., paragraphs 0150 and 0151).

	Consider claim 9, claim 17 of US 10,921,547 does not explicitly teach a base or a terminal.
	Gregory et al. further teaches a base (base, 4008) disposed below the elastic member (4040, 4042, see figure 4); and a terminal (wire, 4020) disposed on the base (4008) and connected to the elastic member (4040, see figure 4, paragraph 0143).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have lens moving apparatus taught by the combination of Gregory et al. and claim 17 of US 10,921,547 include a base and a terminal as taught by Gregory et al. for the benefit of enabling automatic focus control (Gregory et al., paragraph 0005).

	Consider claim 11, claim 17 of US 10,921,547 further teaches that the protrusion is formed on a lower surface of the housing (“a housing comprising a first protrusion and a second protrusion at a lower portion thereof”).

	Consider claim 12, claim 17 of US 10,921,547 does not explicitly teach that the elastic member comprises an inner frame coupled to the bobbin, an outer frame coupled to the housing, and a connection portion connecting the inner frame and the outer frame.
	Gregory et al. further teaches that the elastic member (e.g. 4040) comprises an inner frame coupled to the bobbin (4004, see figure 4), an outer frame coupled to the housing (i.e. via suspension wire 2020, see figure 4), and a connection portion connecting the inner frame and the outer frame (e.g. the portion of 4040 above the position control magnet (4006) in figure 4).  See paragraph 0143.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the elastic member taught by the combination of Gregory et al. and claim 17 of US 10,921,547 be configured in the manner taught by Gregory et al. for the benefit of enabling automatic focus control (Gregory et al., paragraph 0005).

	Consider claim 20, claim 17 of US 10,291,547 does not explicitly teach that the lens moving apparatus is coupled to a lens and an image sensor.
	Gregory et al. teaches a camera module (figure 4) comprising: a lens (“lens”, 4002, paragraph 0143), the lens moving apparatus coupled to the lens (4002, see claim 1 rationale, paragraph 0143), and an image sensor (4050, paragraph 0140).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens moving apparatus of claim 1 taught by the combination of Gregory et al. and claim 17 of US 10,291,547 be part of a camera module including a lens and image sensor as taught by Gregory et al. for the benefit of enabling image capture (Gregory et al., paragraph 0005).



Allowable Subject Matter
Claims 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten in in independent form including all of the limitations of the base claim and any intervening claims (i.e. claim 2) and upon filing of a Terminal Disclaimer overcoming the double patenting rejection thereto.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, the prior art of record does not teach nor reasonably suggest that the first portion of the second coil is wound around the protrusion of the housing at least once, in combination with the other elements recited in parent claims 1 and 2.

	Consider claim 6, the prior art of record does not teach nor reasonably suggest that the housing comprises a second recess connected to the first recess and the connection portion is disposed in the second recess, in combination with the other elements recited in parent claims 1, 4 and 5.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the first portion is connected to the outer frame by a solder, in combination with the other elements recited in parent claims 1 and 12.

	Consider claim 14, the prior art of record does not teach nor reasonably suggest that the second coil comprises an extension portion extending from the first portion and connected to the outer frame by a solder, in combination with the other elements recited in parent claims 1 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee (US 7,663,824) teaches a camera module (figure 5) with a position measuring voltage output coil (580) to which a voltage is induced by movement of a lens barrel driving coil (540), column 4, lines 6-23.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696